IN THE SUPREME COURT OF THE STATE OF DELAWARE


    STUART LUCAS1,                               §
                                                 §
           Respondent Below,                     §            No. 148, 2021
           Appellant,                            §
                                                 §            Court Below – Family Court
           v.                                    §            of the State of Delaware
                                                 §
    DEPARTMENT OF SERVICES FOR                   §
    CHILDREN, YOUTH AND THEIR                    §            File Nos. 20-11-01TN
    FAMILIES,                                    §                      20-11-02TN
                                                 §            Petition Nos. 20-23873
          Petitioner Below,                      §                          20-23886
          Appellee.                              §


                                   Submitted: February 9, 2022
                                    Decided: February 21, 2022

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES, Justices.

                                            ORDER

         On this 21st day of February, 2022, after careful consideration of all the briefs

and the record on appeal, we find it evident that the judgment of the Family Court

should be affirmed on the basis of and for the reasons stated in its April 15, 2021

order.




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
    NOW, THEREFORE, IT IS ORDERED that the judgment of the Family Court is

AFFIRMED.

                                 BY THE COURT:

                                 /s/ Tamika R. Montgomery-Reeves
                                               Justice




                                   2